UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 05-1237



In Re:   JERRY ALTON HURST,

                                                               Debtor.

- - - - - - - - - - - -


JERRY ALTON HURST,

                                                            Appellant,

           versus


DORIS WILKINS, Individually and as Clerk of
the Court for Sussex County, Delaware,

                                                             Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-04-1357; BK-03-15031-SSM; AP-04-1023-SSM)


Submitted:   July 27, 2005                  Decided:   August 1, 2005


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry A. Hurst, Appellant Pro Se.    Doris Wilkins, Appellee Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Jerry Alton Hurst appeals from the district court’s order

affirming the bankruptcy court’s orders denying Hurst’s motion for

default judgment and denying his motion for reconsideration. Hurst

had sought in the bankruptcy court a ruling invalidating a debt

that resulted from a criminal judgment against him in a Delaware

County Court.    We have reviewed the record and the lower courts’

opinions and orders and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.      Hurst v.

Wilkins, Nos. CA-04-1357; BK-03-15031-SSM; AP-04-1023-SSM (E.D. Va.

Feb. 1, 2005).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 3 -